Citation Nr: 1549231	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 30 percent for migraines.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION


The Veteran had active duty service from August 2004 to March 2010. 

This case comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which-in pertinent part, denied service connection for a bilateral knee condition, and granted service connection for migraines, with an assigned noncompensable rating, effective March 9, 2009.  In a March 2013, rating decision, the RO increased the disability rating for migraines from 0 to 30 percent, effective March 19, 2012. 

In May 2014, the Veteran testified at Board video conference hearing before the undersigned.  A transcript of the hearing testimony is associated with the claims file.

In January 2015, the Board granted an initial rating of 30 percent for migraines from the effective date of service connection, and remanded the issues of entitlement to a rating in excess of 30 percent and to service connection for bilateral knee disabilities for additional development.

In an August 2015 rating decision the AMC granted service connection for bilateral knee disabilities, described as patellofemoral syndrome and assigned an initial rating of 10 percent for each leg.  This was a full grant of the benefit sought on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's migraines have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since the effective date of service connection.


CONCLUSION OF LAW

The requirements for an initial rating of 50 percent for migraines have been met since the effective date of service connection. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.6, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, further VCAA notice is not required.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran's service treatment records VA outpatient, and Vocation, Rehabilitation, and Education (VR&E) records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, including explaining the reasons for the initial rating assigned, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

There was substantial compliance with the Board's remand instructions.  The AMC obtained outstanding VA treatment records and afforded the Veteran a new examination.

In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the claim.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

Applicable Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2. 

VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7, see also 38 C.F.R. § 4.21.  The Board will consider entitlement to staged ratings to compensate for times since the effective date for grant of service connection when either disability may have been more severe than at other times during the course of the claim on appeal. See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

VA must also evaluate functional impairment on the basis of the effects of the disability upon the person's ordinary activity. 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Rating Criteria

The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, DC 8100. Those criteria provide for a 30-percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50-percent rating is provided for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Neither the rating criteria nor the Court has defined "prostrating."  By way of reference, according to Webster's New World Dictionary of American English, Third College Edition (p. 1080, 3rd College Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "productive of severe economic inadaptability" is also not defined in VA law.  The Court, however, has held that it is not synonymous with unable to work, and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Lay evidence is competent to describe the frequency, severity, and duration of migraines, including whether they are severe enough to cause prostration. See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Therefore, the Board finds that the Veteran's statements about his headache symptoms constitute competent evidence for rating purposes.

Discussion

As noted in the January 2015 Board decision, the Veteran has disputed the accuracy with which his reported history has been noted in the VA examination reports.  In several written submissions and hearing testimony, the Veteran has described daily headaches.  This is corroborated by a written statement of his former wife.  By the Veteran's own description, however, not all of his headaches are in fact migraine, but many of them are; and, not all of them are in fact prostrating.

The Veteran testified at the hearing that he experienced headaches two to three times a week, and that "sometimes" they were prostrating.  He testified further that the headaches caused him to have to lay down twice a week; and, at times, he had to leave school after he signed in for class.  The Veteran clarified that at the time of a VA examination in March 2010, he was having headaches twice a week and that these caused him to need to lie down.  

In a January 2013 statement (VA Form 21-4138), the Veteran indicated that he had three prostrating attacks in November 2012; seven in December 2012; and, five in January 2013.  

In December 2014, he submitted a migraine calendar which he had maintained.  The calendar reflects that he had four headaches in May 2014, four of which were prostrating; seven in June 2014, three of which were prostrating; and, in July 2014, four headaches, three of which were prostrating.  The Veteran's system of recording his headaches also noted that, on one occasion in May 2014 and June 2014, a headache started at night and carried over to the following day where it was prostrating.

Both the July 2013 and July 2015 VA examination reports reflect that the examiners opined that the Veteran's reported headaches were not very frequent and that they were not productive of severe economic inadaptability.  Neither examiner provided a detail explanation for the finding.

As noted earlier, the Board has accorded full consideration to the Veteran's lay reports of his migraines disability, to include the logs/calendar that he has maintained.  38 C.F.R. § 3.159(a)(2).  

The Veteran's evidence clearly shows prostrating headaches that occur on average at least three times a month.  This is well in excess of the once a month frequency contemplated in the 30 percent criteria.

Considering the ordinary meaning of the word, "very," the Board finds that the evidence of record does not rise to the level of very frequent prostrating attacks.  Further, in addition to the requirement of very frequent prostrating attacks, the 50-percent rating criteria also requires that the very frequent attacks be prolonged.  38 C.F.R. § 4.124a, DC 8100.

The July 2015 examination contains contradictory reports.  At one point the examiner reported that prostrating attacks occurred once per month, but at another point the examiner recorded migraines occurring three days per week that usually required the Veteran to lie down and prevented him from leaving his house.  At still another point, the examiner opined that headaches impacted the Veteran's ability to work because of "bad HA where he has trouble working and can't leave his house."  He had made one emergency room visit for migraines in the last six months.

Earlier examinations reported less frequent prostrating attacks, but do describe attacks lasting for days.  The Veteran has disputed the frequency of attacks recorded in these earlier reports.  

VA has chosen to adopt largely subjective criteria for evaluating migraines.  Absent reasons to doubt the Veteran's credibility, the rating is assigned on the basis of his reports of the frequency and duration of attacks and their economic impacts.

In this case, the Veteran has reported days long attacks occurring at least several times per month.  These attacks have been found to impact work in that he has limited ability to leave his home.  This level of symptomatology more closely approximates the criteria for the 50 percent rating.  38 C.F.R. § 4.7 (2015).   This level of symptomatology has reportedly been present since the effective date of service connection.

There is no basis for a staged rating, because there is no period when an evaluation in excess of the maximum schedular rating has been warranted.  See O'Connell, 21 Vet. App. at 91-92; Fenderson, 12 Vet. App. 119.

Extraschedular

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for consideration of an extra-schedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOPGCPREC 6-1996 (Aug. 16, 1996), 61 Fed. Reg. 66,749 (1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable).

As the above discussion of the Veteran's appeal reflects, the Board has determined the appropriate rating for the Veteran's disability under the applicable rating schedule for his disability.  The Veteran's disability is manifested by symptoms causing prostrating attacks and economic inadaptability.  These are specifically contemplated by the rating schedule.  Thus the first criterion for extraschedular referral are not met.

There is some overlap between the schedular criteria, which envision severe economic inadaptability and the second criterion for referral, which envisions marked interference with employment.  Under the Thune analysis, the second criterion is not reached because the rating criteria envision the Veteran's symptoms.

The Board is aware of the fact that the Veteran is service connected for other disabilities and that the Board must consider whether a veteran's disabilities, combined, merit referral for extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Johnson court envisioned that such an extraschedular ration would fill a gap between the combined schedular rating and a total rating.  Johnson v. McDonald, 762 F.3d at 1366.  In the Veteran's case, he has been entitled to a combined 50 to 90 percent rating since the effective date of service connection for migraines.  He has been a full time student, intern, care giver for his four year old daughter, successfully completed a college degree and was last reported to be employed in a job without indication that it was sheltered or marginal.  There is no basis for finding the combined schedular rating inadequate. 

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement is not raised unless there is evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  As just noted the Veteran's level of activity has not been suggestive of unemployability and there has not been an allegation that he was unemployable during any part of the period since the effective date of service connection.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against a rating in excess of 50 percent for migraines.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating of 50 percent for migraines is granted, effective March 9, 2010.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


